Citation Nr: 1433358	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-29 739A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to a compensable disability rating for a granuloma of the left lung.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1980 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable (0 percent) disability rating for granuloma of the left lung.

This case was previously before the Board in March 2012, at which time it was remanded for further development, to include obtaining an additional VA medical opinion.  The opinion was obtained in October 2012.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to increased disability rating for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The evidence shows that the Veteran's service-connected granuloma of the left lung currently is asymptomatic and does not cause any pulmonary disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a granuloma of the left lung have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6832 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2007, prior to adjudication of his claims, the RO sent the Veteran letters providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in May 2009 with an addendum opinion obtained in October 2012.  While the May 2009 VA examination was deemed inadequate for failure to address all questions, the addendum opinion rectified that problem and is sufficient to allow for proper adjudication of the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, as the Veteran's disability has been asymptomatic throughout the appeals period and staged ratings are not warranted.

The Veteran's service-connected granuloma of the left lung currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6832, which evaluates pneumoconiosis pursuant to the General Rating Formula for Interstitial Lung Disease.  The General Rating Formula provides a 10 percent rating where the evidence shows that FVC is 75- to 80-percent predicted, or DLCO (SB) is 66- to 80-percent predicted.  38 C.F.R. § 4.97, General Rating Formula for Interstitial Lung Disease.  As explained below in greater detail, because the Veteran's service-connected granuloma of the left lung is asymptomatic and does not result in any pulmonary disability, there is no appropriate respiratory analogy available under which this disability can be evaluated in order for the Veteran to obtain a compensable rating.

Facts and Analysis

The Veteran asserts that he has increased problems breathing due to his granuloma of the left lung.  He has complained of occasional coughing up blood, shortness of breath on exertion, and left-sided chest pain.  He stated that when he is caught off-guard or during hot or cold conditions he has trouble breathing.

VA examiners have evaluated the Veteran's service-connected granuloma of the left lung, including in May 2009 with a supplemental opinion was obtained in October 2012, as well as prior to the present appeals period.  Each time, the examiners have continued to reiterate what was found on all evaluations since service-connection was granted, namely, that the left lung granuloma is an incidental finding that results in no symptomatology or functional impairment.

The May 2009 VA examination noted that the Veteran smokes at least one pack of cigarettes per day, and the record indicates this has been true for many years.  At that time, the Veteran complained of a productive cough with occasional moderate hemoptysis (coughing up blood) and shortness of breath on severe exertion.  Chest X-rays continued to show a left hilar and a lower lobe granuloma, and pulmonary function tests showed FEV1 of 85 percent and FVC ratio of 75 percent.  The supplemental opinion offered in October 2012 noted that granulomas of the lung do not normally require treatment because they are "asymptomatic, incidental findings."  The examiner stated that the Veteran's symptoms were not attributable to the granuloma of the left lung.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for his service-connected granuloma of the left lung.  While the Veteran has asserted that this disability is more severe than currently evaluated, the evidence of record does not support those assertions.  Specifically, the competent medical experts have all stated that the granuloma is an asymptomatic radiographic finding, evidence of a prior injury or infection, and is not responsible for the current symptoms.  These medical providers have the training and expertise in the field necessary to offer a competent medical opinion; the Veteran, however, is not competent to offer a medical opinion.  There is no opinion of record which attributes any of the Veteran's present symptoms to his service-connected granuloma of the left lung.  

While the Veteran's left lung granuloma is rated under the diagnostic criteria for pneumoconiosis, he does not have that disease or any other respiratory condition beyond the radiographic finding of left lung granuloma.  Thus, in accordance with 38 C.F.R. § 4.20, the Diagnostic Code 6832 has been assigned by analogy.  However, because the Veteran's service-connected granuloma of the left lung is asymptomatic and does not result in any pulmonary disability, there is no appropriate respiratory analogy available under which this disability can be evaluated in order for the Veteran to obtain a compensable rating. 

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that schedular evaluation assigned for the Veteran's service-connected granuloma of the left lung is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected granuloma of the left lung.  This is especially true because the zero percent rating currently assigned for the Veteran's granuloma of the left lung contemplates no disability.  And, as discussed above, the Veteran does not experience any pulmonary disability due to his service-connected granuloma of the left lung.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

ORDER

Entitlement to a compensable disability rating for granuloma of the left lung is denied.

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


